          Case 19-10138 Doc     6 Filed 04/06/19 Entered                                             04/07/19 00:57:40
                 Desc    Imaged Certificate of Notice                                             Page      1 of 4
Information to identify the case:
Debtor 1              John B. Gales                                                     Social Security number or ITIN        xxx−xx−5968
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Robin L. Gales                                                    Social Security number or ITIN        xxx−xx−4433
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Vermont
                                                                                        Date case filed for chapter 7 4/4/19
Case number:          19−10138


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       John B. Gales                                       Robin L. Gales

2.      All other names used in the
        last 8 years

3.     Address                               32 Hermit Thrush Lane                                   32 Hermit Thrush Lane
                                             South Burlington, VT 05403                              South Burlington, VT 05403

4.     Debtor's attorney                     Heather Z Cooper                                       Contact phone 802−773−3300
                                             Facey Goss & McPhee PC                                 Email ____________________
       Name and address                      PO Box 578
                                             Rutland, VT 05702−0578

5.     Bankruptcy trustee                    Douglas J. Wolinsky                                    Contact phone (802) 864−0880
                                             PO Box 1489                                            Email ____________________
       Name and address                      Burlington, VT 05402−1489
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
          Case 19-10138 Doc     6 Filed 04/06/19 Entered                                                    04/07/19 00:57:40
                 Desc    Imaged Certificate of Notice                                                    Page      2 of 4
Debtor John B. Gales and Robin L. Gales                                                                                    Case number 19−10138


6. Bankruptcy clerk's office                    U. S. Bankruptcy Court − Burlington                          Hours open: Monday − Friday 9:00
                                                11 Elmwood Ave. Suite 240                                    AM − 5:00 PM
    Documents in this case may be filed at this P.O. Box 1663
    address. You may inspect all records filed Burlington, VT 05402−1663                                     Contact phone (844) 644−7459
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Date: 4/4/19

7. Meeting of creditors                          May 7, 2019 at 09:15 AM                                     Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              U.S. Bankruptcy Court −
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Burlington
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Federal Building
                                                                                                             11 Elmwood Avenue
                                                                                                             Burlington, VT

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 7/6/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-10138 Doc     6 Filed 04/06/19 Entered                          04/07/19 00:57:40
                  Desc    Imaged Certificate of Notice                          Page      3 of 4
                                      United States Bankruptcy Court
                                           District of Vermont
In re:                                                                                  Case No. 19-10138-cab
John B. Gales                                                                           Chapter 7
Robin L. Gales
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0210-2           User: sjl                    Page 1 of 2                   Date Rcvd: Apr 04, 2019
                               Form ID: 309A                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
db/jdb         +John B. Gales,    Robin L. Gales,    32 Hermit Thrush Lane,    South Burlington, VT 05403-4445
839271         +Ashely E. Moore, Esq.,    The Law Offices of Goldberg & Oriel,     199 Wells Avenue Suite 209,
                 Newton Center, MA 02459-3320
839274         +Brice Simon, Esq.,    Schreiber Cohen, LLC,    P.O. Box 240,    Stowe, VT 05672-0240
839275         +Bruce SImon, Esq.,    Schreiber Cohen, LLC,    PO Box 240,    Stowe, VT 05672-0240
839276         +Caryn Connolly, Esq.,    Bendett & McHugh, P.C.,    100 Dorset Street, Suite 18,
                 South Burlington, VT 05403-6241
839277         +Caryn L. Connolly, Esq.,    Bendett & McHugh, P.C.,    270 Farmington Ave., Ste 151,
                 Farmington, CT 06032-1926
839278         +Cavalry SPV I, LLC,    c/o Ashley Moore, Esq.,    Law Offices of Goldberg & Oriel,
                 199 Wells Avenue, Suite 209,     Newton Center, MA 02459-3320
839284         +Douglas K. Riley, Esq.,    Lisman Leckerling, P.C.,    P.O. Box 728,    Burlington, VT 05402-0728
839285         +Douglas Riley, Esq.,    Lisman Lickerling, PC,    PO Box 728,    Burlington, VT 05402-0728
839286         +Federal Loan Servicing,    Attn: Bankruptcy,    P.O. Box 69184,    Harrisburg, PA 17106-9184
839289         +JN Portfolio Debt Equities, LLC,     Attn: Bankruptcy,   5757 Phantom Dr., Suite 225,
                 Hazelwood, MO 63042-2429
839290         +Ledyard National Bank,    38 Main Street,    Hanover, NH 03755-2087
839291          Michael Williams,    Law Offices of Howard Lee Schiff, PC,     PO Box 280245,
                 East Hartford, CT 06128-0245
839292         +Michael Williams, Esq.,    Law Offices of Howard Lee Schiff,     P.O. Box 280245,
                 East Hartford, CT 06128-0245
839293         +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,    Coppell, TX 75019-4620
839294         +Quechee Lakes Landowners’ Ass’n, Inc.,     c/o Douglas K. Riley, Esq.,    Lisman Leckerling, P.C.,
                 PO Box 728,    Burlington, VT 05402-0728
839296         +TekCollect Inc,    P.O. Box 1269,    Columbus, OH 43216-1269
839298         +Vetrans Administration Hospital,     215 North Main Street,    White River Junction, VT 05009-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: hcooper@fgmvt.com Apr 04 2019 20:00:37        Heather Z Cooper,
                 Facey Goss & McPhee PC,    PO Box 578,    Rutland, VT 05702-0578
tr              EDI: BDJWOLINSKY.COM Apr 05 2019 00:03:00       Douglas J. Wolinsky,    PO Box 1489,
                 Burlington, VT 05402-1489
839270         +EDI: GMACFS.COM Apr 05 2019 00:03:00       Ally Financial,    Attn: Bankruptcy Dept,
                 P.O. Box 380901,   Bloomington, MN 55438-0901
839272          EDI: BANKAMER.COM Apr 05 2019 00:03:00       Bank of America,    Attn: Bankruptcy,
                 P.O. Box 982238,   El Paso, TX 79998
839273          EDI: BANKAMER.COM Apr 05 2019 00:03:00       Bank of America,    P.O. Box 982238,
                 El Paso, TX 79998
839279         +EDI: CHASE.COM Apr 05 2019 00:03:00       Chase Card Services,    Attn: Bankruptcy,
                 P.O. Box 15298,   Wilmington, DE 19850-5298
839280         +EDI: CITICORP.COM Apr 05 2019 00:03:00       Citibank/Sears,    Attn: Bankruptcy,    P.O. Box 6275,
                 Sioux Falls, SD 57117-6275
839281         +EDI: WFNNB.COM Apr 05 2019 00:03:00       Comenity Bank/Talbots,    Attn: Bankruptcy,
                 P.O. Box 182125,   Columbus, OH 43218-2125
839282         +EDI: RCSFNBMARIN.COM Apr 05 2019 00:03:00       Credit One Bank,    Attn: Bankruptcy Department,
                 P.O. Box 98873,   Las Vegas, NV 89193-8873
839283         +EDI: DISCOVER.COM Apr 05 2019 00:03:00       Discover Financial,    P.O. Box 3025,
                 New Albany, OH 43054-3025
839287         +E-mail/Text: folmstead@doolaw.com Apr 04 2019 20:00:38        Frank Olmstead, Esq.,
                 DesMeules, Olmstead & Ostler,    PO Box 1090,    Norwich, VT 05055-1090
839288          EDI: IRS.COM Apr 05 2019 00:03:00       Internal Revenue Service,
                 Centralized Insolvency Operation,    P.O. Box 7346,    Philadelphia, PA 19101-7346
839295         +EDI: RMSC.COM Apr 05 2019 00:03:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 P.O. Box 965060,   Orlando, FL 32896-5060
839297         +EDI: VERMNTTAX Apr 05 2019 00:03:00       Vermont Department of Taxes,    133 State Street,
                 Montpelier, VT 05633-1401
                                                                                               TOTAL: 14

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
             Case 19-10138 Doc     6 Filed 04/06/19 Entered                                       04/07/19 00:57:40
                    Desc    Imaged Certificate of Notice                                       Page      4 of 4


District/off: 0210-2                  User: sjl                          Page 2 of 2                          Date Rcvd: Apr 04, 2019
                                      Form ID: 309A                      Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Douglas J. Wolinsky    trustee@primmer.com,
               dwolinsky@primmer.com;VT01@ecfcbis.com;lpaskiewicz@primmer.com;aline@primmer.com
              Heather Z Cooper    on behalf of Debtor John B. Gales hcooper@fgmvt.com, lclifford@fgmvt.com
              Heather Z Cooper    on behalf of Joint Debtor Robin L. Gales hcooper@fgmvt.com,
               lclifford@fgmvt.com
              U S Trustee   ustpregion02.vt.ecf@usdoj.gov
                                                                                              TOTAL: 4
